Case 2:16-cv-10253-DPH-EAS ECF No. 157, PageID.1978 Filed 02/11/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ANTHONY HART,

      Plaintiff,
                                            Case No. 16-10253
v.
                                            HON. DENISE PAGE HOOD
COUNTY OF HILLSDALE, et al.,

     Defendants.
_________________________________________/

                   ORDER AMENDING TRIAL DATE AND
                   SETTING STATUS CONFERENCE DATE

      Pursuant to the Status Conference held on February 10, 2021, the Court

ORDERS:

      1.     The jury trial in this matter shall commence at 9:00 a.m. on Thursday

             October 6, 2022; and

      2.     The parties shall appear before the Court for a Status Conference on

             March 2, 2022, at 2:00 p.m.

      IT IS ORDERED.

                                      s/Denise Page Hood
                                      United States District Judge
 Dated: February 11, 2021
